Hamer, J.,
dissenting.
The note about which the controversy .arose- is made payable “to the order of L. F. Closman only.” As the note is written, it appears to me to be a negotiable instrument. The insertion of the word “only” did not, so far as I can see, change the character of the instrument so that it became nonnegotiable. When the officer .of the bank looked at it, he would see that it permitted Closman to indorse it. Whether the note read “to pay to the order of L. F. Closman only,” or read “to pay to.the order of L. F. Closman,” made no difference. In any event, Closman could indorse the note and thereby transfer it. I am not prepared to say that the writing of the word “only” might not have attracted the attention of the officer of the bank who received it, but I most strenuously insist'that a note payable to the order of any payee named in the instrument is transferable only by the indorsement of such payee.
Section 5348, Rev. St. 1913, provides the qualities which make an instrument negotiable. The first sentence of the section, reads: “An instrument is negotiable when it is transferred from one person to another in such manner as to constitute the transferee the holder thereof.” No good reason is given why this note may not be transferred from one person to another so as to constitute the transferee the holder. The closing sentence in the section reads: “If payable to order it is negotiated by the indorsement of the holder completed by delivery.” It was “payable to order.” *184It was indorsed by the holder, and the' title to the bank' appears to have been made complete “by delivery.” It is difficult for me to understand why we should shut our eyes to the fact that the note was made “payable to order.” Putting the word' “only” in the note did not take away the words “payable to order.” Only the payee of the note could properly indorse it. Calling him by name would not seem to have' made any change in the intention of the maker.